  Case 3:18-cv-01933-N Document 29 Filed 01/18/21          Page 1 of 4 PageID 213



               UNITED STATES DISTRICT COURT
         NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION

LEXOR MANUFACTURING, LLC                       §
    Plaintiff/Counter-Defendant,               §     Case No. 3:18-CV-01933-S
                                               §
           v.                                  §
                                               §     JURY TRIAL DEMANDED
LURACO, INC. AND LURACO                        §
HEALTH & BEAUTY, LLC,                          §
    Defendants/Counter-Plaintiffs.             §

   COUNTER-PLAINTIFFS LURACO, INC.’S AMENDED MOTION
 TO ADD NEW CROSS DEFENDANT LEXOR, INC. AND ECOJET, LLC
                 (BRIEF INCORPORATED)

      Counter-Plaintiff Luraco Health & Beauty, LLC requests leave to add two

cross defendants, Lexor, Inc. and Ecojet, Inc., which requires an amendment or

exception to this Court’s Scheduling Order (Doc. 27, “Order”). The original

motion asked only to add Ecojet, Inc.

      Pursuant to Rule 14(a)(1) and 20(a)(2), this amended motion asks to add

cross-defendants Lexor, Inc. and Ecojet, Inc. as new cross-defendants because both

are identically aligned to plaintiff Lexor, LLC, its sister company with which they

share ownership, manufacturing, and sales channels.

      As this request is beyond the December 10, 2020 deadline to add parties;

Luraco therefore seeks amendment to the Order to allow this addition later than the

based on good cause.




3:18-CV-01933-S, Luraco’s Amended Motion for Leave to Add Cross Defendants    Page 1
     Case 3:18-cv-01933-N Document 29 Filed 01/18/21       Page 2 of 4 PageID 214



              LEGAL AUTHORITY and FACTUAL BACKGROUND

1.      On September 11, 2020, this Court issued a Scheduling Order (Doc. 27)

which provided a deadline of 90 and 180 days from the Order to join new parties

and amend pleadings under Rule 15(a), setting the deadlines at December 10,

2020, and March 10, 2021, respectively.

2.      The initial deadline of 90 days was not calendared properly, leading to this

motion to amend being filed late. The intention was to be efficient and file both the

motion to amend and join the new cross-defendant with the same amended

complaint. (The deadline to amend pleadings remains two months away, but is

expected to be filed with a motion to amend within two weeks.)

      A. The proposed counter-petition complies with the Court’s Order.

3.      Aside from adding Lexor, Inc. and Ecojet, LLC as cross-defendants, the

coming amended countercomplaint will add additional patents to the dispute and is

within the expectations of the Court as it issued the Scheduling Order.

4.      As a reminder, this case was abated for some time while the USPTO

adjudicated a challenge to one of the plaintiff’s patents. The Court’s Order giving

the deadlines was in part based on feedback that one or both parties might update

their pleadings after that adjudication. Thus, Luraco will ask this Court to allow the

counterclaim amendment as an expected part of this case under Rule 15(a)(2), as

leave to amend should be freely given when justice so requires.


3:18-CV-01933-S, Luraco’s Amended Motion for Leave to Add Cross Defendants      Page 2
     Case 3:18-cv-01933-N Document 29 Filed 01/18/21       Page 3 of 4 PageID 215



      B. Good cause supports Luraco’s motion to bring new defendant Lexor, Inc.

5.      The facts will show that Ecojet, LLC and Lexor Manufacturing, LLC and

Lexor, Inc. are all three owned by Christopher Luong. All three organizations use

common manufacturing and sales channels.

6.      This motion as originally filed by Luraco on January 11 (Doc. 28) stated that

Lexor Manufacturing LLC sold Ecojet products in Texas. That statement was

imprecise. Luraco has come to see that Lexor, Inc. is selling infringing products in

Garland identified as manufactured by Ecojet, and other infringing products made

by Lexor Manufacturing, LLC.

7.      Luraco will seek the same infringement claims against all three companies:

Ecojet, LLC; Lexor, Inc.; and Lexor Manufacturing, LLC.

8.      The four additional patents which Luraco seeks damages to be cited as being

infringed by the Plaintiffs/counter-Defendants for practice of judicial efficiency.

9.      Additionally, Luraco only recently recognized that Luraco Inc. was the

operator in Texas, and not Luraco, LLC. The other approach to resolving this

matter is for Luraco to file a separate suit and move for consolidation - a

significantly slower resolution which potentially would result in a highly

inefficient series of suits on common facts in potentially different courts.

10.     Counsel for Lexor Manufacturing, LLC has also represented Ecojet in the

previous suit, but has indicated opposition to this motion.


3:18-CV-01933-S, Luraco’s Amended Motion for Leave to Add Cross Defendants      Page 3
  Case 3:18-cv-01933-N Document 29 Filed 01/18/21          Page 4 of 4 PageID 216



                                      PRAYER

For these reasons, plaintiffs ask that the Court to GRANT Plaintiffs leave to file an

amended complaint with additional parties Ecojet, LLC and Lexor, Inc., and any

other relief the Court deems appropriate.

                    Respectfully Submitted,

                    /s/ Warren V. Norred
                    Warren V. Norred, State Bar No. 24045094
                    NORRED LAW, PLLC
                    515 E. Border Street; Arlington, TX 76010
                    wnorred@norredlaw.com
                    O: 817-704-3984 / F: 817-524-6686
                    Attorney for Defendants/Counter-Plaintiffs

Declaration in Support - I declare under penalty of perjury that the foregoing is
true and correct. Executed on January 18, 2021. -
                                                    Warren V. Norred

                                 CERTIFICATES

SERVICE - I hereby certify that I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing
to the Electronic Service List for this Case, which includes the following:
       Andy Nikolopoulos, anikolopoulos@foxrothschild.com
       Jeff Grant, jgrant@foxrothschild.com
       Attorneys for Plaintiff Lexor Manufacturing, LLC

                                        s/Warren V. Norred/

CONFERENCE – I certify that I contacted Jeff Grant, plaintiff’s counsel, who
responded to me by email on January 12, 2020, and indicated opposition to the
original addition of Ecojet as a cross defendant by email on January 12, 2020.

                                        s/Warren V. Norred/


3:18-CV-01933-S, Luraco’s Amended Motion for Leave to Add Cross Defendants     Page 4
